628 N.W.2d 124 (2001)
Steve R. KROYER, Respondent,
v.
PURE PRIDE, et al., Relators.
No. C7-01-561.
Supreme Court of Minnesota.
June 19, 2001.
Jerome D. Vehanen, Nancy E. Lamo, McCollum Corwley Vehanen Moshet & Miller, Ltd., Minneapolis, for relators.
Michelle Barone Osterbauer, Joseph J. Osterbauer, Minneapolis, for respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed February 28, 2001, be, and the same is, affirmed without opinion. See Minn.R.Civ.App.P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/ Kathleen A. Blatz
Chief Justice